
	
		III
		109th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Martinez (for
			 himself, Mr. Lautenberg,
			 Ms. Snowe, Ms.
			 Stabenow, Mr. Menendez,
			 Mr. Lott, and Mrs. Dole) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the period beginning on June
		  28, 2006, and ending on July 5, 2006, as National Clean Beaches
		  Week, supporting the goals and ideals of that week, and recognizing the
		  considerable value and role of beaches in the culture of the United
		  States.
	
	
		Whereas, according to the document entitled Turning
			 to the Sea: America's Ocean Future, published by the National Oceanic
			 and Atmospheric Administration, coastal areas produce 85 percent of all tourism
			 revenue in the United States and beaches are the leading tourism destination in
			 the country;
		Whereas beaches provide recreational opportunities for
			 numerous citizens and their families, as well as international tourists who,
			 according to the document entitled The Beach and Your Coastal
			 Watershed (EPA document number 842–F–98–010), published by the
			 Environmental Protection Agency, together make almost 2,000,000,000 trips to
			 the beach each year to fish, sunbathe, boat, swim, surf, and birdwatch;
		Whereas, according to the Army Corps of Engineers, the
			 beaches of the United States are a critical component of the national economy,
			 including global competitiveness;
		Whereas beaches represent a critical part of the natural
			 heritage and a beautiful part of the landscape of the United States;
		Whereas beaches are sensitive ecosystems that are
			 susceptible to degradation and alteration from pollution, sewage, and improper
			 use;
		Whereas coastal tourism and healthy seafood foster robust
			 economies that sustain communities and support jobs throughout the coastal
			 regions of the United States;
		Whereas members of the Federal Government, the private
			 sector, nongovernmental organizations, and citizen volunteers have worked hard
			 to clean and protect the beaches of the United States;
		Whereas, according to the United States Geological Survey,
			 great progress has been made in understanding the science of watersheds and the
			 connections between inland areas and coastal waters; and
		Whereas the Federal Government should develop
			 science-based policies that are commensurate with that knowledge: Now
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 period beginning on June 28, 2006, and ending on July 5, 2006, as
			 National Clean Beaches Week;
			(2)recognizes—
				(A)the value of
			 beaches to the way of life of the citizens of the United States; and
				(B)the important
			 contributions of beaches to the economy, recreation, and natural environment of
			 the United States; and
				(3)encourages all
			 citizens of the United States to work to keep beaches, a critical part of the
			 natural heritage of the United States, safe and clean for the continued
			 enjoyment of the public.
			
